Exhibit 10.18 April 22, 2013 Ms. Kelly Blackburn Dear Kelly, This letter is a formal offer setting forth the principal terms for you to join aTyr Pharma, Inc. (the “Company”), a Delaware corporation, which is located in San Diego, California.This offer is contingent upon satisfactory completion of a background check. Position: Vice President, Clinical Affairs Status: Full-Time, Exempt.This means you are paid for the job and not by the hour.Accordingly, you will not receive overtime pay if you work more than 8 hours in a work day or 40 hours in a workweek. Reporting to:John Mendlein, Ph.D., Executive Chairman and Chief Executive Officer Base Salary Rate: $11,458.34 semi-monthly (which equals $275,000.00 per year) less applicable withholdings, paid in accordance with Company’s normal payroll practices.Future adjustments in compensation, if any, will be made by the Company in its sole and absolute discretion. Target Bonus: Your annual target bonus will be 20% of your base salary with a range of 0-40% based upon the achievement of your individual goals, the achievement of team goals and the achievement of corporate goals.Your annual target bonus is subject to review and approval by the aTyr Board of Directors. Equity: Shortly after commencement of your employment with the Company, and subject to approval by the board of directors, you will be granted an Option to purchase 439,000 shares of the Common Stock of the Company pursuant to the 2007 Stock Plan. The exercise price per share of the Option shall be the fair market value of the Common Stock, as determined by the board of directors at the time of the Option grant.The specific terms and conditions of your Option will be subject to the terms of then 2007 Stock Plan, as well as the terms set forth in a Stock Option Agreement between you and the Company.This Stock Option Agreement will be entered into and executed after you commence your employment with the Company. aTyr Pharma, Inc. 3565 General Atomics Court Suite 103 San Diego CA 92121 Phone Fax Ms. Kelly Blackburn
